El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En el juicio de esta'causa no hubo absolutamente prueba para demostrar que el acusado, a quien se imputó el hecho de ser un varón adulto y agredir a una mujer, era en rea-lidad tal adulto. Esto aparentemente constituyó error como se resolvió en nuestra opinión en el caso de El Pueblo v. Colón, 25 D. P. R. 629.
El fiscal trata de diferenciar el caso diciendo que cuando se celebra un juicio en una causa por un misdemeanor y el acusado no está presente sino representado por abogado no habría medio alguno para poder juzgar la edad que tiene.
No podemos estar conforme con el fiscal. En el juicio de una causa criminal debe aparecer claramente en los autos que el acusado fué declarado culpable por virtud de la prueba. *502A pesar del hecho ele que se demostró que el acusado teníá una hija y que ésta tuvo dificultades con la mujer acometida, esto no sería prueba indiscutible (certain) de que el acusado tenía más de 21 años de edad. El podría haber tenido un hijo de cuatro años o más, y no tener sin embargo 21 años de edad.
Los autos debieran demostrar en todo caso que la corte miró al acusado y juzgó su edad. En el caso de Tracy v. The State, 44 Texas 10, la corte se expresó como sigue:
“En la exposición de hechos se habla del acusado como un hombre que tenía un hotel y usaba patillas y al hablarse de la persona agre-dida, como testigo, se le llama Nancy Sheppard, cuyo supuesto nom-bre es generalmente el de una mujer, y al designársele allí como la persona agredida se dice ‘ ella. ’
“Cuando hay así en corte abierta un manifiesto reconocimiento por todas las partes interesadas en el juicio, de la existencia de los hechos necesarios, bien debe presumirse que existen, a menos que la misma parte interesada en su no existencia aproveche la oportunidad a su debido tiempo, para hacer una investigación más minuciosa y completa del asunto, con el fin de refutar las claras apariencias y suposiciones. ’ ’
Aparentemente en esta declaración la corte de Texas re-suelve que el acusado, o renunció a la cuestión de ser un adulto, o está impedido de levantar tal cuestión, no habién-dola presentado a la corte inferior. En el caso ante nos, sin embargo, el acusado no presentó prueba alguna y radicó una moción de non suit por no haberse probado que el acu-sado era un adulto. De modo que evidentemente el acusado no renunció ninguno de sus derechos sino que distintamente llamó la atención de la corte de distrito hacia el hecho de no haberse probado que era mayor de edad y por tanto este caso puede fácilmente diferenciarse del de Tracy v. The State, supra, aun cuando el fiscal estuviera fundándose en esta cuestión de renuncia.
La sentencia en este caso declaró al acusado culpable de *503un delito de acometimiento y agresión con agravantes y lo condenó a pagar cincuenta dólares de multa, o en su defecto a sufrir un día de cárcel por cada dólar que dejara de satis-facer. La multa de cincuenta dólares es el máximum por acometimiento y agresión simple y el mínimum para el aco-metimiento y agresión con circunstancias agravantes. Fre-cuentemente hemos modificado sentencias como ésta reba-jándolas a sentencias por acometimiento y agresión simple y lo haremos así en este caso, porque aún cuando el acusado técnicamente no fuera un adulto le faltaba necesariamente tan poco que su falta era grave al agredir a una mujer. Aún un joven debe saber desde muy temprana edad que no debe ejercer violencia con una mujer y por tanto la sentencia será modificada en este caso en el sentido de que se declara qúé el acusado es culpable de acometimiento y agresión simple y condena a pagar una multa de cincuenta dólares o en su defecto a sufrir un día de cárcel por cada dólar que deje de satisfacer.

Confirmada la sentencia apelada pero modi-ficada declarando al acusado culpable de acometimiento y agresión simple.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison. ' :